Citation Nr: 1442239	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for cancer.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for depression.

5.  Entitlement to an earlier effective date for non-service connected pension. 


REPRESENTATION

Veteran represented by:	David L. Huffman, attorney




WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 and a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A Board hearing before a Veterans Law Judge (VLJ) was held in this matter via videoconference in July 2014.  A transcript is contained in the electronic records.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals a May 2014 rating decision granting entitlement to a special monthly pension based on the need for aid and attendance and a transcript of the July 2014 Board hearing.  Additional documents are either irrelevant to the issues on appeal or duplicative of documents contained within the physical claims file.
 
The issue of entitlement to an earlier effective date for a non-service connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

At the July 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for entitlement to service connection for a left leg disorder, cancer, a heart disorder, and depression.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for entitlement to service connection for a left leg disorder, cancer, a heart disorder, and depression have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn the claims for entitlement to service connection for a left leg disorder, cancer, a heart condition, and depression. See July 2014 Board hearing transcript.  Therefore, there remains no allegation of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

The claim of service connection for a left leg disorder is dismissed.

The claim of service connection for cancer is dismissed.

The claim of service connection for a heart condition is dismissed.

The claim of service connection for depression is dismissed.


REMAND

In a rating decision dated in May 2014, the RO granted entitlement to a special monthly pension based on the need for aid and attendance, effective April 25, 2014. At the July 2014 Board hearing, the Veteran disagreed with the effective date. The Board notes that no substantive testimony was taken on this issue; the VLJ expressly informed the Veteran and his representative at that time that no substantive testimony was to be taken and that the issue was not yet on appeal.  A Statement of the Case has not been issued on this notice of disagreement. Under these circumstances, a Statement of the Case must be issued. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Take all indicated action in order to issue a Statement of the Case referable to the following issues: entitlement to an effective date earlier than April 25, 2014 for the grant of entitlement to a special monthly pension based on the need for aid and attendance. Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K.MILLIKAN
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


